Case 1:18-cv-23162-JEM Document 11 Entered on FLSD Docket 03/14/2019 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                        Case No.: 1:18cv23162
    CESAR PINEDA,
    individually and on behalf of all
    others similarly situated,                                   CLASS ACTION

          Plaintiff,                                           JURY TRIAL DEMANDED
    v.

    IBILEY UNIFORM, INC., a Florida
    Corporation,

           Defendant.
                                                  /

         JOINT STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

         CESAR PINEDA (the “Plaintiff”) individually, and IBILEY UNIFORM, INC. (the

  “Defendant”), by and through respective undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii)

  of the Federal Rules of Civil Procedure, hereby file their Joint Stipulation of Voluntary

  Dismissal with Prejudice of this action. Each party is to bear their own attorneys’ fees and costs.

  All parties have reviewed this stipulation.

         Respectfully submitted on March 14, 2019 .

  THE LAW OFFICES OF JIBRAEL                    HINSHAW & CULBERTSON LLP
   S. HINDI                                     2525 Ponce de Leon Blvd.
  110 SE 6th Street, Suite 1744                 4th Floor
  Fort Lauderdale, FL 33301                     Coral Gables, FL 33134
  Telephone: 954.907.1136                       Telephone: 305-358-7747
  Facsimile: 855.529.9540                       Facsimile: 305-577-1063
                                                Secondary: dconnolly@hinshawlaw.com
 /s/ Jibrael Hindi
 Jibrael S. Hindi                               /s/ Barbara Fernandez
   Florida Bar Number 118259                    Barbara Fernandez
                                                Florida Bar No. 0493767
   jibrael@jibraellaw.com
                                                bfernandez@hinshawlaw.com
  Counsel for Plaintiff
                                                Counsel for Defendant




                                                                                     303376251v1 1013202
Case 1:18-cv-23162-JEM Document 11 Entered on FLSD Docket 03/14/2019 Page 2 of 2



                                   CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on March 14, 2019, I caused the foregoing to be electronically

  filed with the Clerk of the Court using the CM/ECF system, which will send a notice of

  electronic filing to counsel of record.


                                                HINSHAW & CULBERTSON LLP
                                                2525 Ponce de Leon Blvd.
                                                4th Floor
                                                Coral Gables, FL 33134
                                                Telephone: 305-358-7747
                                                Facsimile: 305-577-1063
                                                Secondary: dconnolly@hinshawlaw.com

                                                /s/ Barbara Fernandez
                                                Barbara Fernandez
                                                Florida Bar No. 0493767
                                                bfernandez@hinshawlaw.com
                                                Counsel for Defendant




                                                                              303376251v1 1013202
